                 Case 3:20-cv-05356-BHS Document 46 Filed 08/19/20 Page 1 of 3



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     REBECCA FAUST,                                    CASE NO. C20-5356 BHS
 8
                              Plaintiff,               ORDER GRANTING PLAINTIFF’S
 9          v.                                         MOTION FOR LEAVE TO
                                                       AMEND, DEFENDANTS’
10   JAY INSLEE, Governor of the State of              MOTION TO DISMISS, AND
     Washington; CHRIS LIU, Director of                PLAINTIFF LEAVE TO AMEND
11   Enterprise Services,

12                            Defendants.

13
            This matter comes before the Court on Defendants Jay Inslee (“Inslee”) and Chris
14
     Liu’s (“Liu”) (collectively “Defendants”) amended motion to dismiss, Dkt. 37, and
15
     Plaintiff Rebecca Faust’s (“Faust”) motion to amend, Dkt. 38.
16
            On May 28, 2020, Faust filed an amended complaint against Defendants alleging
17
     that her constitutional rights have been violated by Inslee’s emergency proclamations and
18
     Liu’s denial of her application to hold peaceful protests at the state capital. Dkt. 28-1.
19
     On June 11, 2020, Defendants filed an amended motion to dismiss. Dkt. 37. On June 12,
20
     2020, Faust filed a motion for leave to amend. Dkt. 38. On June 30, 2020, Defendants
21
     responded to Faust’s motion, stated that they did not oppose the motion, and requested
22


     ORDER - 1
              Case 3:20-cv-05356-BHS Document 46 Filed 08/19/20 Page 2 of 3



 1   that the Court consider Faust’s amended complaint when addressing their motion to

 2   dismiss. Dkt. 39. Based on Defendants’ concession, the Court GRANTS Faust’s motion

 3   for leave to amend and will consider her proposed amended complaint, Dkt. 38-2, as the

 4   operative complaint.

 5          On July 6, 2020, Faust responded to Defendants’ motion to dismiss. Dkt. 41. On

 6   July 10, 2020, Defendants replied. Dkt. 45.

 7          In this case, Defendants move to dismiss Faust’s amended complaint for lack of

 8   jurisdiction and for failure to state a claim. Dkt. 37. The Court agrees with Defendants

 9   on both issues. First, the Court lacks jurisdiction to consider the claims against Inslee

10   because he lacks the power to enforce any relevant portion of his proclamations. See

11   MacEwen v. Inslee, C20-5423 BHS, 2020 WL 4261323 (W.D. Wash. July 24, 2020).

12   The Court also lacks jurisdiction to consider claims for monetary relief against Liu

13   because the Eleventh Amendment prohibits “‘federal courts from hearing suits brought

14   by private citizens against state governments without the state’s consent.’” Id. at *1

15   (quoting Sofamor Danek Grp., Inc. v. Brown, 124 F.3d 1179, 1183 (9th Cir. 1997)).

16   Therefore, the Court grants Defendants’ motion as to Faust’s claims against Inslee and

17   Faust’s claims for monetary relief against Liu.

18          Second, it seems possible that Faust could maintain a claim for injunctive relief

19   against Liu under Ex parte Young, 209 U.S. 123 (1908). Faust alleges that Liu has a

20   direct connection to the denial of her permit to protest, which Faust alleges violates her

21   First Amendment rights. The problem, however, is that the complaint fails to clearly

22   articulate a claim for prospective relief. In other words, it is unclear whether Faust is


     ORDER - 2
                 Case 3:20-cv-05356-BHS Document 46 Filed 08/19/20 Page 3 of 3



 1   alleging injury based on purely past violations of her right to protest or whether she

 2   intends to apply for future protests. Thus, the Court grants Defendants’ motion on this

 3   claim because Faust fails to clearly state a claim upon which relief may be granted. Bell

 4   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (To survive a motion to dismiss, the

 5   complaint does not require detailed factual allegations but must provide the grounds for

 6   entitlement to relief and not merely a “formulaic recitation” of the elements of a cause of

 7   action.).

 8          Finally, in the event the court finds that dismissal is warranted, the court should

 9   grant the plaintiff leave to amend unless amendment would be futile. Eminence Capital,

10   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Here, the Court is unable to

11   conclude that any amendment would be futile. Therefore, the Court grants Faust leave to

12   file an amended complaint.

13          In sum, the Court GRANTS Faust’s motion to amend, Dkt. 38, Defendants’

14   motion to dismiss, Dkt. 37, and Faust leave to file an amended complaint. Faust shall file

15   an amended complaint no later than August 28, 2020. Failure to timely file an amended

16   complaint or otherwise respond will result in dismissal.

17          IT IS SO ORDERED.

18          Dated this 19th day of August, 2020.

19

20

21
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

22


     ORDER - 3
